Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry Lee Key has filed in this court an original application for a writ of habeas corpus. This court ordinarily declines to entertain an original habeas petition filed under 28 U.S.C.A. § 2241 (West 2006 & Supp.2013), and this case provides no reason to depart from this general rule. Moreover, we find that the interests of justice would not be served by transferring the matter to the appropriate district court. See 28 U.S.C. § 1631 (2006); Fed. RApp. P. 22(a).
Accordingly, we deny as moot Key’s motion “to temporarily block out-of-region institutional transfer,” and dismiss the § 2241 petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.